***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       CYNDI LYONS v. ROBERT CITRON ET AL.
                    (AC 39940)
                 DiPentima, C. J., and Elgo and Beach, Js.

                                   Syllabus

The plaintiff landlord sought, by way of summary process, to regain posses-
   sion of certain premises leased to the defendant tenants. The plaintiff,
   which had entered into a one year residential rental agreement with
   the defendants, served them with a notice to quit based on, inter alia,
   nonpayment of rent for June, 2016. When the defendants failed to vacate
   the premises, the plaintiff initiated a summary process action in July,
   2016. Thereafter, in August, 2016, the plaintiff sent a text message to
   the defendants asking for the rent, and the defendants moved to dismiss
   the action, claiming that the text message rendered the notice to quit
   equivocal and that it did not terminate the tenancy. The plaintiff with-
   drew the initial action in September, 2016, and on the same day, served
   the defendants with a second notice to quit, again on the ground of,
   inter alia, nonpayment of rent. Subsequently, the plaintiff initiated a
   second summary process action. The trial court rendered judgment in
   favor of the plaintiff, and the defendants appealed to this court. They
   claimed that the court erroneously rendered judgment for the plaintiff
   on the ground of nonpayment of rent when the plaintiff prematurely
   served the defendants with the underlying notice to quit on the same
   day she withdrew her first summary process action, instead of waiting
   nine days after rent became due to serve the notice as required by
   statute (§ 47a-15a). Held that because the service of the second notice
   to quit failed to comply with the statutory timing requirements, the trial
   court lacked subject matter jurisdiction to consider the plaintiff’s second
   summary process action: where, as here, a landlord files a summary
   process action based on a notice to quit and subsequently withdraws
   the action, the lease is restored, its terms apply prospectively, rent
   becomes due on the day the summary process action is withdrawn, and
   the reinstatement of the lease triggers a new nine day grace period
   within which the tenant must pay rent in order to avoid a summary
   process action by the landlord, which must wait nine days after with-
   drawing a summary process action before serving the tenant with a new
   notice to quit, and although the defendants moved to dismiss the first
   action on the ground that the notice to quit had become equivocal and
   could not serve as a basis for the pending summary process action, that
   issue was not resolved until the plaintiff withdrew that action and, during
   the month between the plaintiff’s text message and her withdrawal of
   the first action, the question of whether the lease had been reinstated
   had not been decided; accordingly, rent became due as of the date of
   the plaintiff’s withdrawal of the first action, and the plaintiff’s notice to
   quit, which was served on that same day, was premature because it was
   served within the nine day grace period provided by § 47a-15a.
            Argued March 15—officially released June 19, 2018

                             Procedural History

   Summary process action, brought to the Superior
Court in the judicial district of Stamford-Norwalk,
Housing Session, where the plaintiff filed a withdrawal
in part; thereafter, the case was tried to the court, Rodri-
guez, J.; judgment for the plaintiff; subsequently, the
court denied the defendants’ motion to reargue, and
the defendants appealed to this court. Reversed; judg-
ment directed.
   Abram Heisler, for the appellants (defendants).
                          Opinion

  BEACH, J. This is a case involving multiple notices
to quit. The defendants in this summary process action,
Robert Citron and Gail Citron, appeal from the trial
court’s judgment of possession in favor of the plaintiff,
Cyndi Lyons.1 On appeal, the defendants claim that the
court erroneously rendered judgment for the plaintiff
on the ground of nonpayment of rent when the plaintiff
prematurely served the defendants with the underlying
notice to quit on the day she withdrew her first summary
process action, instead of waiting nine days after rent
became due to serve the notice, as required by General
Statutes § 47a-15a.2 We agree and, accordingly, reverse
the judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. On July 6, 2015, the
plaintiff and the defendants entered into a one year
residential rental agreement for occupancy of a house
located at 9 Cannon Street in Norwalk (lease). Under
the terms of the lease, the defendants agreed to pay
rent on or before the first day of each month. In June,
2016, the plaintiff served the defendants with a notice
to quit (first notice to quit) pursuant to General Statutes
§ 47a-23,3 based, in relevant part, on nonpayment of
rent for that month.
  The defendants failed to vacate the premises, and in
July, 2016, the plaintiff initiated a summary process
action (first action).4 See Lyons v. Citron, Superior
Court, judicial district of Stamford-Norwalk, Housing
Session at Norwalk, Docket No. CV-16-5001142-S. On
August 4, 2016, the plaintiff sent a text message to the
defendants, asking ‘‘[w]here’s my rent?’’ The defendants
moved to dismiss the plaintiff’s case, arguing that the
text message rendered the first notice to quit equivocal.5
On September 6, 2016, the plaintiff withdrew the first
action.
  On the same day, September 6, 2016, the plaintiff
caused a second notice to quit to be served on the
defendants, again on the ground of, inter alia, nonpay-
ment of rent. Again, the defendants did not vacate the
premises. Accordingly, on September 13, 2016, the
plaintiff initiated a second summary process action
(second action), which is the underlying action in this
appeal.6 The plaintiff alleged, in count one of her com-
plaint, that the defendants had ‘‘failed to pay any rent
or use and occupancy to the [p]laintiff for the months
of June, 2016, July, 2016, August, 2016 and September,
2016 within the grace period provided by law for resi-
dential property.’’7
  On October 13, 2016, the defendants moved to dismiss
count one of the plaintiff’s complaint. The defendants
argued that the ‘‘court lacks subject matter jurisdiction
over count one which claims nonpayment of rent’’
because the plaintiff’s withdrawal of the first ‘‘action
had the effect of reinstating the defendants’ lease and
creating a new grace period,’’ and ‘‘[t]he plaintiff failed
to wait the statutory nine day grace period before serv-
ing the notice to quit in [the second action].’’8 The plain-
tiff argued, in her objection to the defendants’ motion
and at the court’s hearing on the motion, that because
the text message rendered the first notice to quit equivo-
cal,9 the lease was never terminated and that, therefore,
the plaintiff did not need to wait nine days after with-
drawing the first action before serving the defendants
with the second notice to quit. The court denied the
defendants’ motion to dismiss, and the case proceeded
to trial.
   On November 22, 2016, following the trial, at which
the defendants were not present, the court rendered
judgment in favor of the plaintiff for immediate posses-
sion. The defendants moved to reargue, arguing that
the court improperly rendered judgment for the plaintiff
on the ground of nonpayment of rent because the plain-
tiff had served the underlying notice to quit on the day
she withdrew the first action. Following oral argument,
the court denied that motion. The defendants brought
the present appeal from the court’s judgment of pos-
session.10
   On appeal, the defendants claim that the court errone-
ously rendered judgment for the plaintiff on the ground
of nonpayment of rent because the plaintiff caused the
defendants to be served with the underlying notice to
quit on the same day that she withdrew the first sum-
mary process action.11 The defendants argue, in
essence, that the plaintiff’s withdrawal of the first action
reinstated the tenancy, thereby triggering a new nine
day grace period under § 47a-15a, and that the second
notice to quit was invalid because the plaintiff failed
to wait nine days after her withdrawal of the first action
before causing the notice to quit to be served. We agree.
   We begin by setting forth the standard of review and
relevant law. ‘‘Summary process is a special statutory
procedure designed to provide an expeditious remedy.
. . . It enable[s] landlords to obtain possession of
leased premises without suffering the delay, loss and
expense to which, under the common-law actions, they
might be subjected by tenants wrongfully holding over
their terms. . . . Service of a valid notice to quit, which
terminates the lease and creates a tenancy at sufferance
. . . is a condition precedent to a summary process
action under § 47a-23 that implicates the trial court’s
subject matter jurisdiction over that action.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Waterbury Twin, LLC v. Renal Treatment
Centers-Northeast, Inc., 292 Conn. 459, 466, 974 A.2d
626 (2009).
  Our Supreme Court has ‘‘articulated [the] standard of
reviewing challenges to the trial court’s subject matter
jurisdiction in a summary process action on the basis
of a defect in the notice to quit. Before the [trial] court
can entertain a summary process action and evict a
tenant, the owner of the land must previously have
served the tenant with notice to quit.’’ (Internal quota-
tion marks omitted.) Bayer v. Showmotion, Inc., 292
Conn. 381, 388, 973 A.2d 1229 (2009). ‘‘[T]he summary
process statute must be narrowly construed and strictly
followed. . . . The failure to comply with the statutory
requirements deprives the court of jurisdiction to hear
the summary process action.’’ (Citations omitted; inter-
nal quotation marks omitted.) Bridgeport v. Barbour-
Daniel Electronics, Inc., 16 Conn. App. 574, 582, 548
A.2d 744, cert. denied, 209 Conn. 826, 552 A.2d 432
(1988). ‘‘This court’s review of the trial court’s determi-
nation as to whether the notice to quit served by the
plaintiff effectively conferred subject matter jurisdic-
tion is plenary.’’ Bayer v. Showmotion, Inc., supra, 388.
  Under the summary process statute, one of the
grounds for terminating a lease and obtaining occu-
pancy or possession of the premises is ‘‘nonpayment
of rent within the grace period provided for residential
property in [§] 47a-15a . . . .’’ General Statutes § 47a-
23 (a) (1) (D). Under § 47a-15a, ‘‘[i]f rent is unpaid when
due and the tenant fails to pay rent within nine days
thereafter . . . the landlord may terminate the rental
agreement’’ by serving the tenant with a notice to quit
in accordance with § 47a-23. If the landlord does not
wait until the expiration of this statutory nine day grace
period before serving the notice to quit, the notice to
quit is defective and the court does not have jurisdiction
to hear a summary process action based on that notice
to quit. See Bridgeport v. Barbour-Daniel Electronics,
Inc., supra, 16 Conn. App. 582.
   ‘‘A breach of a covenant to pay rent does not automat-
ically result in the termination of a lease. . . . The fail-
ure to pay rent gives the landlord a right to terminate
the lease. . . . In order to terminate a lease, a landlord
must perform some unequivocal act which clearly dem-
onstrates his intent to terminate the lease.’’ (Citations
omitted.) Id., 583 n.8. ‘‘Service of a notice to quit posses-
sion is typically a landlord’s unequivocal act notifying
the tenant of the termination of the lease.’’ (Internal
quotation marks omitted.) Centrix Management Co.,
LLC v. Valencia, 132 Conn. App. 582, 587, 33 A.3d 802
(2011). ‘‘The lease is neither voided nor rescinded until
the landlord performs this act and, upon service of a
notice to quit possession, a tenancy at will is converted
to a tenancy at sufferance. . . . It is necessary to prove
the allegations of the notice to quit possession in order
to obtain a judgment for possession.’’ (Citations omit-
ted.) Housing Authority v. Hird, 13 Conn. App. 150,
155, 535 A.2d 377, cert. denied, 209 Conn. 825, 552 A.2d
433 (1988).
   Some circumstances may require a landlord to serve
a second notice to quit prior to commencing a summary
process action in order to create jurisdiction. For
instance, if a landlord serves a notice to quit and com-
mences a summary process action based on that notice
to quit, then voluntarily withdraws the summary pro-
cess action prior to ‘‘a hearing and judgment thereon,’’
the original lease is reinstated. See id., 156–57. When
a landlord withdraws a summary process action that
had been preceded by a valid notice to quit, ‘‘the land-
lord is required to serve a new notice to quit pursuant
to § 47a-23 prior to commencing another summary pro-
cess action against that tenant under § 47a-23a.’’ Water-
bury Twin, LLC v. Renal Treatment Centers-Northeast,
Inc., supra, 292 Conn. 465, 474 (requiring new notice to
quit prior to commencement of new summary process
action in context of commercial lease).
    Whether the withdrawal of the prior action and subse-
quent reinstatement of a residential lease triggers a new
nine day grace period for payment of rent under § 47a-
15a is an issue of first impression before this court.12
When a notice to quit terminates the lease, the tenant
‘‘is excused from a duty to pay the stipulated rent under
the lease . . . .’’ Housing Authority v. Hird, supra, 13
Conn. App. 158. If the landlord files a summary process
action based on that notice to quit and subsequently
withdraws the action, the lease is restored and the
lease’s terms apply prospectively. Sproviero v. J.M.
Scott Associates, Inc., 108 Conn. App. 454, 464, 948 A.2d
379, cert. denied, 289 Conn. 906, 957 A.2d 873 (2008).
Because the lease’s terms do not apply retroactively,
rent becomes due on the day the summary process
action is withdrawn and the lease is restored. See Hous-
ing Authority v. Hird, supra, 156–57 (rent due for Janu-
ary when summary process action commenced in
November and withdrawn in January); see also Tam-
borra v. Jordan, Superior Court, judicial district of New
London, Docket No. CV21-10160 (December 22, 1999)
(26 Conn. L. Rptr. 200, 202) (rent became due on day
first action withdrawn). Accordingly, we hold that the
reinstatement of the lease triggers a new nine day grace
period within which the tenant must pay rent in order
to avoid a summary process action; see General Statutes
§ 47a-15a;13 and a landlord may serve a new notice to
quit on the ground of nonpayment of rent only if the
tenant fails to pay rent on the day of the previous
action’s withdrawal or within nine days thereafter.
   In this case, no one has suggested that the plaintiff’s
first notice to quit did not comply with the statutory
requirements and, thus, it served as the plaintiff’s
‘‘unequivocal act notifying the [defendants] of the termi-
nation of the lease.’’ (Internal quotation marks omitted.)
See Centrix Management Co., LLC v. Valencia, supra,
132 Conn. App. 587. Upon receipt of the plaintiff’s
August 4, 2016 text message inquiring about rent, the
defendants moved to dismiss the first action, arguing
that the text message had rendered the plaintiff’s intent
to terminate equivocal. See, e.g., Bargain Mart, Inc. v.
Lipkis, 212 Conn. 120, 134, 561 A.2d 1365 (1989)
(‘‘notice to quit will not terminate a lease if the notice
itself is invalid’’). On September 6, 2016, the plaintiff
withdrew the first action; the court did not address the
question of whether the first notice had been valid. That
same day, the plaintiff served the defendants with the
second notice to quit, on the ground of nonpayment
of rent. Whether the plaintiff prematurely served this
notice to quit depends on whether rent became due as
of her August 4 text message to the defendants or as
of her September 6 withdrawal of the first action.
   The defendants premise their claim that the second
notice to quit was premature on their position that rent
became due on the day that the plaintiff withdrew the
first action, not on the day she sent the text message.
Although the defendants moved to dismiss the first
action, arguing that the notice to quit had become equiv-
ocal and, therefore, could not serve as the basis for the
pending summary process action, that issue was not
resolved until the plaintiff withdrew that action.14 Dur-
ing the month between the plaintiff’s text message and
her withdrawal of the first action, the question of
whether the lease had been reinstated had not been
decided. Accordingly, we hold that rent became due as
of the date of the plaintiff’s withdrawal of the first
action, and the plaintiff’s notice to quit, which was
served on that same day, was premature because it was
served within the nine day grace period provided by
§ 47a-15a.15 Because the timing of the service of the
notice to quit failed to comply with the statutory require-
ments, the court did not have jurisdiction to hear the
second summary process action. See Bridgeport v. Bar-
bour-Daniel Electronics, Inc., supra, 16 Conn. App. 582.
  The judgment is reversed and the case is remanded
with direction to render judgment dismissing the action.
      In this opinion the other judges concurred.
  1
     After the defendants filed the present appeal, the plaintiff’s attorney
moved for permission to withdraw as counsel for the plaintiff, which motion
the trial court granted. The plaintiff did not file an appearance in this appeal.
   2
     General Statutes § 47a-15a provides in relevant part that ‘‘[i]f rent is
unpaid when due and the tenant fails to pay rent within nine days thereafter
. . . the landlord may terminate the rental agreement in accordance with
the provisions of sections 47a-23 to 47a-23b, inclusive.’’
   3
     General Statutes § 47a-23 (a) provides in relevant part: ‘‘When the owner
or lessor . . . desires to obtain possession or occupancy of any land or
building, any apartment in any building, any dwelling unit, any trailer, or
any land upon which a trailer is used or stands, and (1) when a rental
agreement or lease of such property, whether in writing or by parol, termi-
nates for any of the following reasons . . . (D) nonpayment of rent within
the grace period provided for residential property in section 47a-15a or 21-
83 . . . such owner or lessor . . . shall give notice to each lessee or occu-
pant to quit possession or occupancy of such land, building, apartment or
dwelling unit, at least three days before the termination of the rental
agreement or lease, if any, or before the time specified in the notice for the
lessee or occupant to quit possession or occupancy.’’
   4
     ‘‘We properly may take judicial notice of [pleadings in that case].’’ State
v. Joseph, 174 Conn. App. 260, 268 n.7, 165 A.3d 241, cert. denied, 327
Conn. 912, 170 A.3d 680 (2017); see also Karp v. Urban Redevelopment
Commission, 162 Conn. 525, 527, 294 A.2d 633 (1972) (‘‘[t]here is no question
. . . concerning our power to take judicial notice of files of the Superior
Court, whether the file is from the case at bar or otherwise’’); Folsom v.
Zoning Board of Appeals, 160 Conn. App. 1, 3 n.3, 124 A.3d 928 (2015)
(taking ‘‘judicial notice of the plaintiff’s Superior Court filings in . . . related
actions filed by the plaintiff’’).
   5
     An equivocal notice to quit does not effectively terminate a tenancy.
Waterbury Twin, LLC v. Renal Treatment Centers-Northeast, Inc., 292
Conn. 459, 473 n.18, 974 A.2d 626 (2009). Conduct after service of a notice
to quit that indicates ambivalence toward termination may render the notice
to quit ineffective. See Centrix Management Co., LLC v. Valencia, 132 Conn.
App. 582, 587–89, 33 A.3d 802 (2011) (‘‘[o]ur trial courts consistently have
held that providing a tenant with a new lease agreement or with an invitation
to enter into a new rental agreement after a notice to quit has been served
is inconsistent with an unequivocal notice to quit’’). The subsequent conduct
does not, of course, amend the language of the notice to quit. Subsequent
conduct may, however, be evidence of a landlord’s ambivalent intent to
terminate the lease. See id.
   6
     The plaintiff also filed a motion for use and occupancy payments, which
the court granted. At the subsequent trial, the plaintiff testified that as of
that time, the defendants still had not paid rent or use and occupancy to her.
   7
     In the second notice to quit, the plaintiff had also demanded that the
defendants quit possession or occupancy of the premises because the defen-
dants ‘‘originally had the right or privilege to occupy the premises, but
[their] right or privilege to occupy has been terminated’’ and because the
‘‘[p]remises [are] occupied by one or more people who never had the right
or privilege to occupy such premises.’’ The plaintiff incorporated these
two additional grounds as counts two and three of her September, 2016
complaint, respectively, but expressly did not pursue these counts at trial.
   8
     Similarly, in the defendants’ answer, filed after their motion to dismiss but
before the court’s hearing and order regarding that motion, the defendants
asserted as a special defense that ‘‘[t]he plaintiff withdrew an earlier sum-
mary process case the same day that she served a notice to quit in this
matter. The withdrawal of the earlier complaint had the effect of reinstating
the tenants’ tenancy and triggering a new nine day grace period.’’
   9
     As noted previously; see footnote 5 of this opinion; the notice to quit is
not changed by subsequent conduct. Rather, the landlord’s intent to termi-
nate may be rendered ambivalent by subsequent conduct.
   10
      At oral argument before this court, the defendants’ counsel represented
that, as of that time, the defendants remained in possession of the premises.
   11
      As noted in footnote 1 of this opinion, the plaintiff did not appear in
this appeal.
   12
      As the defendants noted in their brief to this court, this issue has been
directly addressed by two decisions of the housing division of the Superior
Court, both of which concluded that the withdrawal of a summary process
action and consequent reinstatement of the rental agreement triggers a new
grace period pursuant to § 47a-15a. See Tamborra v. Jordan, Superior Court,
judicial district of New London, Docket No. CV21-10160 (December 22, 1999)
(26 Conn. L. Rptr. 200, 202); Sammy Redd & Associates v. May, Superior
Court, judicial district of Hartford, Housing Session, Docket No. SPH 95376
(January 21, 1998) (22 Conn. L. Rptr. 107, 108); see generally Centrix Man-
agement Co., LLC v. Valencia, supra, 132 Conn. App. 587 n.2 (‘‘Ordinarily,
this court does not rely on Superior Court authority. In this instance, how-
ever, there is sparse appellate authority directly on point . . . .’’).
   13
      The grace period pursuant to § 47a-15a begins on the day rent
becomes ‘‘due.’’
   14
      Notably, in cases where notices to quit were served and the leases in
question were deemed to remain in effect continuously because of defects
in the notices, the notices were defective on their face, and not rendered
ineffective by some later event. See, e.g., Bridgeport v. Barbour-Daniel
Electronics, Inc., supra, 16 Conn. App. 582; Housing Authority v. Hird,
supra, 13 Conn. App. 156–57. Thus, the unequivocal intent had never been
expressed where the initial notice to quit was equivocal.
   15
      This court’s conclusion that a landlord must wait nine days after with-
drawing a summary process action before serving the tenant with a new
notice to quit is consistent with our Supreme Court’s preference for bright
line rules in summary process actions. See Waterbury Twin, LLC v. Renal
Treatment Centers-Northeast, Inc., supra, 292 Conn. 473 (‘‘not requiring the
service of a new notice to quit as a per se rule could well complicate the
status of the parties’ relationship after the withdrawal of the initial complaint,
and would require more extensive determinations by the trial court concern-
ing the parties’ intentions and whether postwithdrawal payments are for
rent, or use and occupancy’’).